974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.Joseph A. DIBRUNO, Defendant-Appellant,andNATIONAL GAS AND POWER COMPANY, INCORPORATED;  Virginia L.Ingle, Defendants.
No. 91-2235.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  September 3, 1992

Joseph A. DiBruno, Appellant Pro Se.
Jacob H. Stillman, Leslie Elizabeth Smith, Catherine Anne Broderick, SECURITIES & EXCHANGE COMMISSION, Washington, D.C., for Appellees.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph A. DiBruno appeals from the district court's final judgment of permanent injunction and other equitable relief.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Securities & Exchange v. DiBruno, No. CA-89-207-C-C-M (W.D.N.C. July 15, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED